Exhibit 99.2 CONSENT OF EXPERT FILED BY SEDAR March23, 2012 British Columbia Securities Commission (Principal Regulator) Ontario Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Prince Edward Island Securities Office Securities Registry Northwest Territories Department of Community Services – Government of Yukon Department of Justice – Government Nunavut New Gold Inc. Dear Sirs/Mesdames: Re: Consent of Qualified Person to Public Filing of Technical Report on the Blackwater Project,Omineca Mining Division, BC, Canada dated March 23, 2012 (“Report”) In accordance with Section 8.3 of National Instrument 43-101 Standards of Disclosure for Mineral Projects, I, Ronald G. Simpson, P. Geo, as a qualified person responsible for preparing the Report: · consent to the public filing of the Report; · confirm that the Report supports New Gold Inc.’s press release of March 7, 2012 with the heading “New Gold Announces Further Increase in Gold Resources at Blackwater Project” (“Press Release”); · consent to the use of a summary of the Report in the Press Release; and · confirm that I have read the Press Release and that it fairly and accurately represents the information in the Report that I am responsible for. Sincerely, GeoSim Services Inc. "Ronald G. Simpson" Ronald G. Simpson President
